                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


EVE NEVADA, LLC ,             )              CV 20-00475 DKW-KJM
                              )
          Plaintiff,          )
                              )              ORDER ADOPTING
     vs.                      )              MAGISTRATE JUDGE’S
                              )              FINDINGS AND
DIETRICH RILEY, KEITH         )              RECOMMENDATION
WATIMAR, MICHAEL              )
MCCRACKIN, DOE 7, COREY R. )
EVANS, DOE 12, JOSEPH         )
VISESIO AND OSCAR BOTELHO, )
                              )
          Defendants.         )
_____________________________ )


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

         Findings and Recommendation having been filed on June 21, 2021 and

served on all parties on June 22, 2021, and no objections having been filed by any

party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and
Recommendation to Grant Plaintiff’s Motion for Default Judgment Against Corey

R. Evans", ECF No. 43, are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: July 12, 2021 at Honolulu, Hawai’i.




                                     /s/ Derrick K. Watson
                                     Derrick K. Watson
                                     United States District Judge




Eve Nevada LLC vs. Dietrich Riley, etc.; Civil No. 20-00475 DKW-KJM; ORDER
ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION
